 1 David V. Roth (State Bar No. 194648)
     dvr@manningllp.com
 2 Elise Dvorochkin (State Bar No. 326360)
     egd@manningllp.com
 3 MANNING & KASS
   ELLROD, RAMIREZ, TRESTER LLP
 4 One California Street, Suite 900
   San Francisco, California 94111
 5 Telephone: (415) 217-6990
   Facsimile: (415) 217-6999
 6
   Attorneys for Defendants
 7 RICHARDSON'S BAY REGIONAL AGENCY
   and CURTIS HAVEL
 8

 9                                   UNITED STATES DISTRICT COURT
10              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
11

12 ROBYN LYNN KELLY,                                   Case No. 20-cv-06791-CRB

13                      Plaintiff,                     JOINT STIPULATION TO BE TAKEN
                                                       OFF PRE-SETTLEMENT CALENDAR;
14             v.                                      [PROPOSED] ORDER
15 RICHARDSON'S BAY REGIONAL
   AGENCY; CURTIS HAVEL,
16
             Defendants.
17

18            TO THE COURT, ALL PARTIES AND THEIR COUNSEL:
19            PLEASE TAKE NOTICE THAT this request is made by jointly by Defendants

20 RICHARDSON'S BAY REGIONAL AGENCY and CURTIS HAVEL and Plaintiff ROBYN

21 LYNN KELLY by and through their attorneys of record, with reference to the following:

22            WHEREAS, Plaintiff filed her Complaint on September 30, 2020;

23            WHEREAS, Defendants filed their Answer on October 27, 2020;

24            WHEREAS, written discovery has commenced, but has not been completed;

25            WHEREAS, Plaintiff's deposition has not been completed;

26            WHEREAS, key witness depositions have not been completed;

27            WHEREAS, the parties have not gathered sufficient information in order to begin

28 settlement discussions;

     4816-5484-8491.1                         1                  Case No. 20-cv-06791-CRB
       JOINT STIPULATION TO BE TAKEN OFF PRE-SETTLEMENT CALENDAR; [PROPOSED] ORDER
 1            NOW THEREFORE, Defendants and Plaintiff request that:
 2       1. The matter be taken off of pre-settlement calendar and an initial Case Management

 3            Conference be set within ninety (90) days.

 4

 5 DATED: May 26, 2021                          MANNING & KASS
                                                ELLROD, RAMIREZ, TRESTER LLP
 6

 7

 8                                              By:          /s/
                                                      David V. Roth
 9                                                    Attorneys for Defendants,
                                                      RICHARDSON'S BAY REGIONAL AGENCY
10                                                    and CURTIS HAVEL
11

12 DATED: May 26, 2021                          BERSCHLER ASSOCIATES, PC

13

14
                                                By:          /s/
15                                                    Arnold Berschler
                                                      Attorneys for Plaintiff,
16                                                    ROBYN LYNN KELLY
17

18
19

20

21

22

23

24

25

26

27

28

     4816-5484-8491.1                         2                  Case No. 20-cv-06791-CRB
       JOINT STIPULATION TO BE TAKEN OFF PRE-SETTLEMENT CALENDAR; [PROPOSED] ORDER
 1                                       [PROPOSED] ORDER
 2            Having considered the JOINT STIPULATION TO BE TAKEN OFF PRE-SETTLEMENT

 3 CALENDAR and finding good cause, IT IS HEREBY ORDERED THAT:

 4                 1. The joint request is GRANTED;

 5                                                         August 13, 2021 at 8:30 a.m.
             2. The Case Management Conference is set for __________________.
                A Joint Case Management Statement due by August 6, 2021.
 6 IT IS SO ORDERED.

 7

          May 27
 8 Date: _____________, 2021                          ____________________________________
                                                      Judge of the United States District Court
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     4816-5484-8491.1                         3                  Case No. 20-cv-06791-CRB
       JOINT STIPULATION TO BE TAKEN OFF PRE-SETTLEMENT CALENDAR; [PROPOSED] ORDER
